DETAILED ACTION
Examiner acknowledges applicant's remarks and amendment dated 3/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see, filed 3/23/2022, with respect to office action dated 10/26/2021 have been fully considered and are persuasive.  The rejections of 10/26/2021 have been withdrawn. 

Reason for Allowance
Claims 1-7 and 9-20 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest an adapter having a rim positionable around the measurement head of a heat flux measurement device, wherein the rim is at least partly made of resilient material capable of adapting in shape to uneven surfaces for thermally insulating the measurement head from its surroundings, and a thermal contact pad arranged outside the rim and supported by the rim by one more second support members.

The closest reasonable prior art reference is Grassl et al. (2010/0292605) teaches an adapter comprising a rim of the heat flux wherein the rim is made of resilient material. However, Grassl does not teach fitting the adapter to a measurement head and the adapter having a thermal contact pad arranged outside the rim which is supported by one or more support members.

The secondary reference, Beerwerth et al. (2001/0017880) teaches a flexible protective cap around a measurement head.  However, Beerwerth does not teach the adapter having a thermal contact pad arranged outside the rim which is supported by one or more support members.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, an adapter having a rim positionable around the measurement head of a heat flux measurement device, wherein the rim is at least partly made of resilient material capable of adapting in shape to uneven surfaces for thermally insulating the measurement head from its surroundings, and a thermal contact pad arranged outside the rim and supported by the rim by one more second support members.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855